Citation Nr: 0405392	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  92-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right knee anterior collateral ligament 
reconstruction residuals, partial medial meniscectomy 
residuals, and medial compartment collapse residuals, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to a separate compensable disability 
evaluation for the veteran's right knee cartilage disorder 
with degenerative changes prior to January 24, 1995.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right knee cartilage disorder, currently evaluated 
as 20 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's right knee degenerative joint disease, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had honorable active service from July 1975 to 
March 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's post-operative right knee degenerative joint 
disease with chondromalacia patella and meniscal repair 
residuals.  In January 1994, the Board remanded the veteran's 
claim to the RO for additional action.  

In October 1996, the RO recharacterized the veteran's 
post-operative right knee disability as right knee anterior 
cruciate ligament reconstruction residuals, partial medial 
meniscectomy residuals, and medial compartment collapse 
residuals and assigned a 20 percent evaluation for that 
disability.  In October 1997, the Board remanded the 
veteran's claim to the RO for additional action.  

In March 1999, the RO granted a separate 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5259 for the veteran's right knee cartilage disorder with 
degenerative changes and effectuated the award as of January 
24, 1995.  In June 1999, the Board framed the issues then 
before it as: (1) entitlement to an increased evaluation for 
the veteran's right knee anterior cruciate ligament 
reconstruction residuals, partial medial meniscectomy 
residuals, and medial compartment collapse residuals; (2) 
entitlement to a separate compensable evaluation for the 
veteran's right knee cartilage disorder with degenerative 
change prior to January 24, 1995. and (3) entitlement to an 
increased evaluation for the veteran's right knee cartilage 
disorder and remanded them to the RO for additional action.  

In April 2002, the RO assigned a separate 20 percent 
evaluation for the veteran's right knee cartilage disorder 
under 38 C.F.R. § 4.71a, Diagnostic Code 5258 and a separate 
10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 for his right knee degenerative joint 
disease and effectuated the awards as of January 24, 1995.  
The veteran has been represented throughout this appeal by 
the Veterans of Foreign Wars of the United States.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

In reviewing the claims file, the Board observes that the 
veteran underwent a March 2003 right knee arthroscopic 
procedure at the Augusta, Georgia, VA Medical Center.  The 
clinical documentation of the procedure does not appear to be 
complete.  Indeed, the exact nature of the procedure is not 
evident.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The veteran was last afforded a VA examination for 
compensation purposes in November 2002 prior to his most 
recent right knee surgery.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his claims, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to his claims.  The 
VCAA notice issued to the veteran is deficient.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claims; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claims.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran, including that associated 
with the veteran's March 2003 right knee 
arthroscopic procedure at the Augusta, 
Georgia, VA medical facility, be 
forwarded for incorporation into the 
record

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected right knee 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected 
post-operative right knee disabilities 
and any associated pain with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the right knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's 
post-operative right knee disease upon 
his vocational pursuits.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted. 

4.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for his right knee anterior 
collateral ligament reconstruction 
residuals, partial medial meniscectomy 
residuals, and medial compartment 
collapse residuals; a separate 
compensable evaluation for his right knee 
cartilage disorder with degenerative 
changes prior to January 24, 1995; an 
increased evaluation for his right knee 
cartilage disorder; and an increased 
evaluation for his right knee 
degenerative joint disease with express 
consideration of the provisions of 38 
C.F.R. § 4.14 (2003) and the Court's 
holding in Esteban v. Brown, 6 Vet. App. 
259, 262 (1994) (avoidance of 
pyramiding).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


